Title: To George Washington from George Clinton, 28 March 1783
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Kingston March 28th 1783
                        
                        I am infinitely obliged to your Excellency by forwarding the Dispatches which contain an Account of the
                            conclusion of a general Peace.
                        I most sincerely congratulate your Excellency and Family on this joyful Event. As the Legislature will rise—this Day I shall do myself the Honor, as soon after as possible, of visiting you on the Occasion. I have the Honor to be
                            with perfect Respect & Esteem Dear Sir Your most Obedt Servt
                        
                            G. W: Clinton
                        
                    